SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1173
CA 14-00113
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


JAMES G. BRYDEN, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

LEROY HANKINS, KATHRYN CAPELLA HANKINS AND
J. SANDRA GOVERNANTI, DEFENDANTS-RESPONDENTS.


HOFFMANN, HUBERT & HOFFMANN, LLP, SYRACUSE (TERRANCE J. HOFFMANN OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

DAVID C. KING, ROCHESTER, FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Cayuga County (Mark
H. Fandrich, A.J.), entered April 8, 2013. The judgment, among other
things, determined the boundary line between the parties’ properties
located in the Town of Fleming.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the amended decision
at Supreme Court. We write to note that, contrary to plaintiff’s
contention, the record fully supports the court’s determination to
rely on the Gleason (1998) survey over the Watkins (2005) survey. We
also note that, in the absence of a cross appeal by defendants, their
contention that the court erred in “not granting all lands north of
the intersection of [defendants’] fence and the Gleason line to
[defendants]” is not properly before us (see Raab v Dumblewski, 226
AD2d 1021, 1022).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court